PER CURIAM.
The trial court correctly denied appellant’s Fla.R.Crim.P. 3.850 motion for facial insufficiency, in that the motion lacks factual allegations supporting the claim that he was “forced” to plead nolo contendere “by means of a plea bargain.” The alleged failure of State-furnished counsel to appeal, as allegedly requested by appellant within 30 days, is not a ground to set aside the judgment or sentence. Nor are there allegations in the motion which, if taken as true and treated as in support of a habeas corpus petition for a Hollingshead appeal, would permit us to afford that relief. There is no claim that a dispositive issue was preserved upon tender of the nolo plea.
AFFIRMED.
MILLS, C. J., and ROBERT P. SMITH, Jr. and SHIVERS, JJ., concur.